Title: From George Washington to Nicholas Cooke, 10 February 1777
From: Washington, George
To: Cooke, Nicholas



Sir
Head Qrs Morristown February 10th 1777.

The deplorable and melancholy situation, to which One of our Armies was reduced last Campaign by the Small pox & the certainty, that no precautions can prevent that disorder from infecting the Troops that act in the middle States, many being now infected with it, has

determined me by the advice of my Genl Officers here to introduce innoculation immediately as the only means of preventing this Calamity, amongst the greatest that can befall an Army, when they take it in the natural way—I have wrote to Brigr General Parsons, now in Connecticut, to assemble the Regiments raising in that State and to have them innoculated without loss of time; I have also mentioned that those from Rhode Island would come on and take the infection & claim his attention.
As this measure I make no doubt will appear expedient to you & to promise many salutary consequences, I wish your good Offices in forwarding on your Regiments to Genl Parsons for this purpose. This advantage will result from their being innoculated there, in preference to Rhode Island, they will be nearer the Scene of Action and may with more ease and expedition give their aid in cases of emergency; But if it cannot be done there, I should hope, it will not be delayed a moment in the State of Rhode Island. There being the most pressing call for the Massachusetts and New Hampshire Troops in the Northern department, and being ordered there, they cannot goe through the process before they march; When they arrive there, I suppose the measure will be adopted. I need not mention the necessity of as much secresy as the nature of the Subject will admit of, it being beyond doubt, that the Enemy will avail themselves of the event as far as they can. If common success attends the measure, I trust we shall have much to hope from it and nothing to fear. I have the Honor to be with great respect Sir Yr Most Obedt Sert

Go: Washington

